Citation Nr: 1823159	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  11-19 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a neurological disability claimed as blackouts.

2. Entitlement to service connection for a psychiatric disability to include depression.

3. Entitlement to service connection for headaches.

4. Entitlement to service connection for gastroesophageal reflux disease (GERD).

5. Entitlement to service connection for nausea and vomiting. 

6. Entitlement to service connection for essential hypertension.

7. Entitlement to service connection for a respiratory disability claimed as shortness of breath.

8. Entitlement to service connection for removal of sarcoma of the right hand trigger finger, secondary to hypertension and as a result of exposure to fuels and gas fumes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to May 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In his July 2011 Substantive Appeal (VA Form 9), the Veteran requested a Board Hearing before a Veterans Law Judge at the RO. In correspondence dated in August 2012, he withdrew his request for a hearing.

This matter was remanded for additional development in May 2014. 

In a January 2017 SSOC, the RO granted entitlement to permanent and total disability for nonservice connected pension purposes. Therefore, the Board finds that the full benefit sought on appeal was granted for this claim, and thus, the issue is no longer on appeal. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of entitlement to service connection for removal of growth on the right hand is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A neurological disability claimed as blackouts was not manifested in service, and has not been shown to be the result of exposure to fuel or gas fumes. 

2. A psychiatric disability was not manifested in or related to service. 

3. The Veteran does not have a diagnosed headache disability. 

4. GERD was not manifested in service, and has not been shown to be the result of exposure to fuel or gas fumes. 

5. A disability manifested by nausea and vomiting was not manifested in service, and has not been shown to be the result of exposure to fuel or gas fumes. 

6. Hypertension was not manifested in service, and was not diagnosed until many years after separation from service. 

7. The Veteran does not have a diagnosed respiratory disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for a neurological disability have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

2. The criteria for service connection for a psychiatric disability have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

3. The criteria for service connection for headaches have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

4. The criteria for service connection for GERD have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

5. The criteria for service connection for nausea and vomiting have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

6. The criteria for service connection for hypertension have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

7. The criteria for service connection for a respiratory disability have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits. 38 U.S.C. § 5103 (a) (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notice most recently in September 2017. 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The Veteran was provided VA examinations with respect to the claims decided herein. The examinations adequately provide the findings necessary to a resolution to the appeal. The Veteran has not referred to any additional, unobtained, relevant, available evidence. Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017). That determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d) (2017). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service. That presumption is rebuttable by probative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017). 

Where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted. That does not mean that any manifestations in service will permit service connection. To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease entity is established, there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b) (2017).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim. 38 C.F.R. § 3.303(b) (2017). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic. 38 C.F.R. § 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Neurological Disability

The Veteran asserts that he has a neurological disability, claimed as blackouts, that is due to active service. Specifically, the Veteran contends that his exposure to fuels and gases during service while working in the motor pool caused him to develop a neurological disability manifested by blackouts.

A review of the Veteran's service treatment records shows no reports of blackouts or any other neurological disorders during active service. 

An April 2009 VA examination report shows that the Veteran reported passing out in August 2008 while working on a car. He reported that he was taken to the ER where CT scans of the head and an EKG were done and were normal. No recurrence of the syncope since the incident were reported. The Veteran reported that he only felt dizzy when waking up in the morning. The examiner diagnosed the Veteran with a syncopal episode in 2008 which had not recurred and most likely was benign positional vertigo. He was found to be neurologically intact. 

An October 2012 VA examination report shows that the Veteran was diagnosed with a syncopal episode and positional vertigo. The examiner noted that the syncopal episode occurred in 2008 and had not occurred since. The examiner opined that it was less likely than not that the Veteran's one syncopal episode was related to active service, to include exposure to fuels in the motor pool. The examiner noted that the Veteran most likely experienced dehydration as he had not eaten or drunk anything on the day of the incident. Additionally, the examiner noted that the Veteran's benign positional vertigo was less likely than not related to service, to include in-service exposure to fuel, due to the time lapse between the time of the occurrence and active service. 

A January 2017 VA examination report showed that after a review of the evidence of record the examiner opined that it was less likely than not that a neurological condition was incurred in or related to active service. The examiner noted that the Veteran did not have any active neurological disorder. Noted was a prior evaluation for an isolated episode of syncope in 2009, which was not recurring or considered a chronic neurologic disability. 

After a review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for a neurological disability claimed as blackouts.  

The Board notes that the Veteran first and only report of blacking out occurred in 2008, which is many years after separation for service. Additionally, there were no reports of blackouts or any neurological disability in service. Moreover, VA examiners have opined that the Veteran's blackout and any associated neurological conditions were not due to active service, to include exposure to fuel while assigned to the motor pool. There is no evidence of record to suggest that the Veteran's claimed neurological disability manifested by blackouts began in, or is otherwise etiologically linked to, his time in service. Therefore, service connection is not warranted. 

In so finding, the Board gives significant probative value to the VA examination reports and nexus opinions of record. Here, the VA examiners reviewed the Veteran's claims file, statements of symptomatology, and conducted physical examination of the Veteran. Based on this thorough examination, the examiner opined that it was less likely than not that the Veteran's claimed neurological disability manifested by blackouts was caused by service, to include exposure to fuel and gas fumes. The Board notes, as discussed above, that these opinions are the only competent medical opinion of record to address the medical relationship, if any, between the Veteran's service. The medical opinions provide a thorough, clear rationale based on an accurate and thorough discussion of the evidence of record. Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993). The bases for the negative opinions are consistent with the evidence of record. Neither the Veteran nor his representative has presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for a neurological condition. VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The only other evidence of record supporting the Veteran's claim are his own lay statements. In those statements, the Veteran contends that his neurological condition was caused or aggravated by service, to include exposure to fuel and gas fumes. However, the Board finds that the Veteran is a layperson, and there is no evidence of record to show that he has the specialized medical education, training, and experience necessary to provide a competent medical opinion as to the nature and etiology of the medical condition he asserts warrants service connection. Diagnosing a neurological condition and providing an etiological opinion is medically complex in nature and not subject to be diagnosed or identified by a layperson. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Therefore, the Veteran's statements regarding diagnosis and etiology are not competent. The Board finds that the competent and contemporaneous medical findings reported by the VA examiners outweigh the Veteran's statements regarding a neurological condition.

The Board thus concludes that the preponderance of the evidence shows that the Veteran's claimed neurological disability did not manifest during service and is not otherwise etiologically related to service. Therefore, the preponderance of the evidence is against the claim for service connection for a neurological disability claimed as blackouts, and the claim must be denied. 38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric Disability

The Veteran asserts that his diagnosed psychiatric disability was incurred in or related to active service.

A review of the Veteran's service treatment records shows no reports or treatments for any psychiatric conditions.

A January 2017 VA examination report showed that the Veteran was diagnosed with an unspecified depressive disorder with anxious distress. After a review of the claims file and examination of the Veteran, the examiner determined that it was less likely than not that the Veteran's psychiatric disability was related to active service. The examiner noted that the Veteran was first diagnosed with depression in September 2009. The examiner noted that the Veteran had no psychiatric condition on enlistment to service or during service. The examiner reported that that, according to the Veteran, he first experienced depressive symptoms in 1994 when he fell while working at a construction site and broke his ankle. He was incapacitated for serval months and had to depend on others for assistance and support and experienced his first bout of depression. Since that time, the Veteran reported intermittent psychiatric disabilities and in 2009 had a VA psychiatric assessment with complaints of depression. The examiner remarked that the Veteran's psychiatric disability was related to non-service-connected physical conditions. The examiner also reported that the condition onset 16 years after separation from service and there was no evidence that the condition onset during service or was otherwise related to service.  

After a review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for a psychiatric disability.  

The Board notes that the Veteran first reported and was treated for a psychiatric condition in 2009, which is 16 years after separation for service. Additionally, there were no reports of a psychiatric disability in service. There is no evidence of record to suggest that the Veteran's current psychiatric disability began in, or is otherwise etiologically linked to, his time in service. Therefore, service connection is not warranted. 

In so finding, the Board gives significant probative value to the VA examination report and nexus opinion of record. Here, the VA examiner reviewed the Veteran's claims file and statements of symptomatology, and conducted a mental health examination of the Veteran. Based on this thorough examination, the examiner opined that it was less likely than not that the Veteran's psychiatric disability was caused by service. The Board notes, as discussed above, that this opinion is the only competent medical opinion of record to address the medical relationship, if any, between the Veteran's service and his claimed psychiatric disability. The medical opinion provides a thorough, clear rationale based on an accurate and thorough discussion of the evidence of record. Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993). The basis for the negative opinion is consistent with the evidence of record. Neither the Veteran nor his representative has presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for a psychiatric disability. VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The only other evidence of record supporting the Veteran's claim are his own lay statements. In those statements, the Veteran contends that his psychiatric disability was caused by service. The Board finds that the Veteran is a layperson, and there is no evidence of record to show that he has the specialized medical education, training, and experience necessary to provide a competent medical opinion as to the nature and etiology of the medical condition he asserts warrants service connection. Diagnosing a psychiatric condition and providing an etiological opinion is medically complex in nature and not subject to be diagnosed or identified by a layperson. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Therefore, the Veteran's statements regarding diagnosis and etiology are not competent. The Board finds that the competent and contemporaneous medical findings reported by the VA examiner outweigh the Veteran's statements regarding a psychiatric disability.

The Board thus concludes that the preponderance of the evidence shows that the Veteran's psychiatric disability did not manifest during service and is not otherwise etiologically related to service. Therefore, the preponderance of the evidence is against the claim for service connection for a psychiatric disability, and the claim must be denied. 38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Headaches

The Veteran asserts that he has a headache condition that was caused by active service.

A review of the Veteran's service treatment records shows that he was treated during active service for a headache in October 1974 in relation to a stomach flu. 

An October 2012 VA examination report shows that after a physical examination, the Veteran did not have a current diagnosis of a chronic headache disability.  The examiner did note that the Veteran was treated in service for a headache that was in connection with a stomach flu that resolved with no residuals. 

Service connection may only be granted for a current disability. When a claimed condition is not shown, there may be no grant of service connection. Congress specifically limited entitlement for service-connected disease or injury to cases where the incident resulted in a disability. In the absence of proof of a present disability there can be no valid claim. 38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board notes that a review of the Veteran's service treatment records shows only one treatment for a headache associated with a stomach flu. Additionally, a review of the Veteran's post service VA and private treatment records shows no treatment or complaints of headache. The only evidence of record that the Veteran has a current headache disability are his own lay statements. 

Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). In the present case, while a lay person may be competent to report symptoms of headaches, they are not competent to diagnose a chronic headache condition. The diagnosis of a headache disability requires greater medical knowledge and testing to determine a diagnosis, which the Veteran has not shown he possesses. Accordingly, the Veteran is not competent to establish diagnosis for his claimed headaches. 

In the absence of proof of a current disability, there is no valid claim of service connection. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The requirement that a current disability be present is satisfied when a claimant has a disability at any time during the pendency of a claim. McClain v. Nicholson, 21 Vet. App. 319 (2007).

 The record does not demonstrate that the Veteran has been diagnosed with a headache disability. The threshold element of a service connection claim (a current disability) has not been met; therefore, service connection for headaches must be denied. Brammer v. Derwinski, 3 Vet. App. 223   (1992).

As the preponderance of the evidence is against the claim for service connection for headaches, the benefit of the doubt doctrine is not applicable. See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

GERD and Disability Manifested by Nausea and Vomiting

The Veteran asserts that his diagnosed GERD as well as a separate disability claimed as nausea and vomiting are related to service, to include as due to exposure to fuel and gas fumes during service.

A review of the Veteran's service treatment records shows that he was treated for stomach pain on a single occasion in October 1974 which was diagnosed as the stomach flu.

An April 2009 VA examination report shows that the Veteran reported nausea and regurgitation of food after eating. He reported that it had diminished with use of medication but he still experienced regurgitation. He reported feeling nauseated about two to three times per week and only felt comfortable after he vomited. 

An August 2012 VA examination report shows that the Veteran reported GERD symptoms since 2004.  The examiner noted that the Veteran's GERD and gastritis were well controlled and onset in 2005. The examiner opined that it was less likely than not that the Veteran's current GERD and gastritis were related to a one time occurrence of the stomach flu during service or related to exposure to jet fuel. 

A January 2017 VA examination report showed that the Veteran reported that his GERD was related to active service. After a review of the evidence of record, the examiner opined that it was less likely than not that GERD was related to active service. The examiner reported that the Veteran's service treatment records were silent for a chronic stomach condition or symptoms of GERD. The examiner did note that service treatment records showed he was treated once for the stomach flu. The examiner noted the Veteran reported GERD symptoms onset in 2005, which is more than twenty-five years after active duty service. The examiner reported that the Veteran was assessed with superficial gastritis in 2009. The examiner opined that GERD and gastritis first diagnosed 25 years after service would be unrelated to stomach flu that was experienced and treated in service. 

After a review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for the conditions claimed as GERD and nausea and vomiting.  

The Board notes that the Veteran first reported and was treated for GERD and nausea in 2005, which is many years after separation for service. Additionally, there was only one report of gastrointestinal issues in service that resolved with no residuals. Moreover, VA examiners have noted that, despite the Veteran's contentions, his GERD and nausea conditions were not due to active service, to include exposure to fuel and fumes while assigned to the motor pool. There is no evidence of record to suggest that the Veteran's current GERD and nausea/vomiting symptoms began in, or are otherwise etiologically linked to, his time in service. Therefore, service connection is not warranted. 

In so finding, the Board gives significant probative value to the VA examination reports and nexus opinions of record. Here, the VA examiners reviewed the Veteran's claims file and statements of symptomatology and conducted physical examination of the Veteran. Based on their thorough examinations, the examiners opined that it was less likely than not that the Veteran's claimed GERD and nausea and vomiting were caused by service, to include exposure to fuel and gas fumes. The Board notes, as discussed above, that these opinions are the only competent medical opinion of record to address the medical relationship, if any, between the Veteran's service. The medical opinion provides a thorough, clear rationale based on an accurate and thorough discussion of the evidence of record. Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993). The basis for the negative opinions are consistent with the evidence of record. Neither the Veteran nor his representative has presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for GERD and nausea. VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The only other evidence of record supporting the Veteran's claim are his own lay statements. In those statements, the Veteran contends that his GERD and nausea and vomiting were caused or aggravated by service, to include exposure to fuel and gas fumes. However, the Board finds that the Veteran is a layperson, and there is no evidence of record to show that he has the specialized medical education, training, and experience necessary to provide a competent medical opinion as to the nature and etiology of the medical conditions he asserts warrant service connection. Diagnosing GERD and a disability manifested by nausea and vomiting, and providing an etiological opinion, is medically complex in nature and not subject to be diagnosed or identified by a layperson. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Therefore, the Veteran's statements regarding diagnosis and etiology are not competent. The Board finds that the competent and contemporaneous medical findings reported by the VA examiner outweigh the Veteran's statements regarding GERD and nausea and vomiting.

The Board thus concludes that the preponderance of the evidence shows that the Veteran's GERD and nausea/vomiting conditions did not manifest during service and are not otherwise etiologically related to service, to include as due to exposure to fuels and gas fumes during service. Therefore, the preponderance of the evidence is against the claim for service connection for GERD and a disability manifested by nausea and vomiting, and the claims must be denied. 38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

The Veteran asserts that his diagnosed hypertension is related to active service.

A review of the Veteran's service treatment records shows no reports or diagnosis of hypertension or high blood pressure readings during active service.

An August 2012 VA examination report shows that the Veteran reported being diagnosed with hypertension in 2000 and had been prescribed medication since that time. 

A January 2017 VA examination report shows that the Veteran was diagnosed with hypertension. After a review of the claims file, the examiner opined that it was less likely than not that hypertension was related to service. The examiner noted that a May 1978 separation examination showed normal blood pressure. The Veteran reported to the examiner that he was first diagnosed with hypertension in 2000, more than 20 years after active service. 

After a review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension.  In so finding, the Board notes that the Veteran first reported being diagnosed with hypertension in 2000, which is many years after separation from service. Additionally, there were no reports of hypertension in service. There is no evidence of record to suggest that the Veteran's current hypertension began in, or is otherwise etiologically linked to, his time in service. Therefore, service connection is not warranted. 

In so finding, the Board gives significant probative value to the January 2017 VA examination report and nexus opinion of record. Here, the VA examiner reviewed the Veteran's claims file and statements of symptomatology and conducted physical examination of the Veteran. Based on this thorough examination, the examiner opined that it was less likely than not that the Veteran's hypertension was caused by service. The Board notes, as discussed above, that these opinions are the only competent medical opinion of record to address the medical relationship, if any, between the Veteran's service. The medical opinion provides a thorough, clear rationale based on an accurate and thorough discussion of the evidence of record. Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993). The basis for the negative opinion is consistent with the evidence of record. Neither the Veteran nor his representative has presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for a hypertension. VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The only other evidence of record supporting the Veteran's claim are his own lay statements. In those statements, the Veteran contends that his hypertension was caused by service. However, the Board finds that the Veteran is a layperson, and there is no evidence of record to show that he has the specialized medical education, training, and experience necessary to provide a competent medical opinion as to the nature and etiology of the medical condition he asserts warrants service connection. Diagnosing hypertension and providing an etiological opinion is medically complex in nature and not subject to be diagnosed or identified by a layperson. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Therefore, the Veteran's statements regarding diagnosis and etiology are not competent. The Board finds that the competent and contemporaneous medical findings reported by the VA examiner outweigh the Veteran's statements regarding a hypertension.

The Board thus concludes that the preponderance of the evidence shows that the Veteran's hypertension did not manifest during service and is not otherwise etiologically related to service. Therefore, the preponderance of the evidence is against the claim for service connection for hypertension, and the claim must be denied. 38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Respiratory Disorder Manifested by Shortness of Breath

The Veteran asserts that he has a respiratory disorder claimed as shortness of breath.

Service connection may only be granted for a current disability. When a claimed condition is not shown, there may be no grant of service connection. Congress specifically limited entitlement for service-connected disease or injury to cases where the incident resulted in a disability. In the absence of proof of a present disability there can be no valid claim. 38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board notes that no examination has been provided regarding the Veteran's claimed respiratory disorder. In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. 5103A (d); 38 C.F.R. § 3.159 (c)(4). The threshold for determining a possibility of a nexus to service is a low one, but it is a threshold nonetheless. McLendon v. Nicholson, 20 Vet. App. 79 (2006). Here, there is no indication of a respiratory condition in service, and no evidence of signs or symptoms of a current diagnosis of a respiratory disability to trigger to the duty to examine. Therefore, the Board finds that a VA examination is not warranted regarding the claim for a respiratory disability claimed as shortness of breath.

In that connection, the Board notes that a review of the Veteran's service treatment records shows no reports or complaints of shortness of breath or any other respiratory conditions. Additionally, a review of the Veteran's post service VA and private treatment records shows no diagnosis, treatment, or complaints of shortness of breath or any other respiratory condition. The only evidence of record to support the claim is from the Veteran's own lay statements, in which he contends that he has a respiratory condition manifested by shortness of breath. 

Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). In the present case, a respiratory condition is not simple to diagnose. The diagnosis of a respiratory condition requires greater medical knowledge and testing to determine a diagnosis, which the Veteran has not shown he possesses. Accordingly, the Veteran is not competent to establish diagnosis for his claimed respiratory condition. 

In the absence of proof of a current disability, there is no valid claim of service connection. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The requirement that a current disability be present is satisfied when a claimant has a disability at any time during the pendency of a claim. McClain v. Nicholson, 21 Vet. App. 319 (2007).

The record does not demonstrate that the Veteran has been diagnosed with any respiratory condition. The threshold element of a service connection claim (a current disability) has not been met; therefore, service connection for a respiratory disability claimed as shortness of breath must be denied. Brammer v. Derwinski, 3 Vet. App. 223 (1992).

 As the preponderance of the evidence is against the claim for service connection for a respiratory disability claimed as shortness of breath, the benefit of the doubt doctrine is not applicable. See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a neurological disability claimed as blackouts is denied.

Entitlement to service connection for a psychiatric disability is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for GERD is denied.

Entitlement to service connection for nausea and vomiting is denied. 

Entitlement to service connection for essential hypertension is denied.

Entitlement to service connection for a respiratory disability claimed as shortness of breath is denied.


REMAND

The Veteran asserts that service connection is warranted for removal of a growth located on his right hand. The Veteran asserts that this growth was caused by exposure to Agent Orange or to fuels and gas fumes. 

While the Board finds that there is enough evidence to decide whether the Veteran's growth on the right hand is related to his claimed Agent Orange exposure, there is not enough evidence to determine if this condition was caused by exposure to fuels and gas fumes. Therefore, the Board finds it proper to remand this matter in order to provide the Veteran an examination as to the etiology of this condition.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed growth of the right hand. The examiner must review the entire claims file and must note that review in the examination report. All indicated tests should be accomplished and all clinical findings reported in detail. The examiner should clearly set forth the rationale for all opinions expressed. The VA examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed growth of the right hand is directly related to active service, to include exposure to fuels and gas fumes.

2. Then, readjudicate the claim. If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


